 Case 2:19-cv-01448-JAK-FFM Document 24 Filed 07/15/19 Page 1 of 2 Page ID #:197

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.       LA CV19-01448 JAK (FFMx)                                            Date     July 15, 2019
 Title          James Rutherford v. USA Gas, et al.




 Present: The Honorable              JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

            Daisy Rojas and Andrea Keifer                                         Not Present
                     Deputy Clerk                                         Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                       Not Present                                                 Not Present


 Proceedings:                (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL DEADLINES
                             (DKT. 20)

The Court has reviewed the parties’ July 5, 2019 Joint Report and sets the following deadlines:

         August 12, 2019:                        Last day to amend or add parties

         November 12, 2019:                      Last day to participate in a settlement conference/mediation

         November 15, 2019:                      Last day to file notice of settlement / joint report re settlement

         November 25, 2019 at 11:30 a.m.: Post Mediation Status Conference

         November 18, 2019:                      Non-Expert Discovery Cut-Off

         December 9, 2019:                       Initial Expert Disclosures

         December 23, 2019:                      Rebuttal Expert Disclosures

         January 13, 2020:                       Expert Discovery Cut-Off

         January 13, 2020:                       Last day to file All Motions (including discovery motions)

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.

The Court grants the parties’ request to participate in a settlement conference with a member from the
ADR Panel. The parties are ordered to have a representative with authority to make final decisions as to
this matter present at the settlement conference. If a settlement is reached, the parties are ordered to file
a notice of settlement, with a proposed date by which the matter will be dismissed. No appearance will be
required on November 25, 2019, if such notice is filed on or before November 15, 2019. If a notice of
settlement is not filed, counsel shall file a joint report by November 15, 2019, regarding the status of
settlement and whether a second session would be productive. The joint report shall not disclose the
                                                                                                         Page 1 of 2
 Case 2:19-cv-01448-JAK-FFM Document 24 Filed 07/15/19 Page 2 of 2 Page ID #:198

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES – GENERAL

 Case No.   LA CV19-01448 JAK (FFMx)                                         Date    July 15, 2019
 Title      James Rutherford v. USA Gas, et al.

substantive contents of any settlement communications between the parties.


IT IS SO ORDERED.


                                                                                             :

                                                      Initials of Preparer      dr




                                                                                                 Page 2 of 2
